UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4160
VALLIA CAROLYN FRIEND,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Eastern District of Virginia, at Richmond.
                  Robert E. Payne, District Judge.
                           (CR-99-201)

                  Submitted: September 28, 2001

                      Decided: October 29, 2001

   Before WILKINS, LUTTIG, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Brian J. Grossman, ECK & COLLINS, Richmond, Virginia, for
Appellant. Kenneth E. Melson, United States Attorney, David J.
Novak, Assistant United States Attorney, Richmond, Virginia, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. FRIEND
                              OPINION

PER CURIAM:

   Vallia Carolyn Friend appeals from her conviction for one count of
conspiracy to interfere with commerce by violence in violation of 18
U.S.C. § 1951(a) (1994), and two counts of hijacking a motor vehicle
in violation of 18 U.S.C.A. §§ 2119(1), (2), (3) (West Supp. 2001),
and the life sentence imposed by the district court after a jury trial.
Finding no reversible error, we affirm.

   On appeal, Friend contends there was insufficient evidence to sup-
port her conviction under § 2119(3). However, Friend actually chal-
lenges the district court’s findings with regard to the elements of the
statute. Contrary to Friend’s contentions, she did not raise this argu-
ment in the district court. Thus, review is for plain error. United
States v. Olano, 507 U.S. 725, 731-32 (1993). Upon a thorough
review of the briefs and joint appendix, we find no error, plain or oth-
erwise.

   Friend next contends the district court erred by denying her motion
for a new trial, in which she alleged the Government withheld excul-
patory evidence in violation of Brady v. Maryland, 373 U.S. 83
(1963). We review the denial of a new trial by the district court for
abuse of discretion. United States v. Huggins, 191 F.3d 532, 536 (4th
Cir. 1999), cert. denied, 529 U.S. 1112 (2000). Because we find the
undisclosed evidence was neither material nor exculpatory, we hold
the district court did not abuse its discretion by refusing to grant
Friend’s motion for a new trial.

   Friend also contends that, under the reasoning of Apprendi v. New
Jersey, 530 U.S. 466 (2000), the Sentencing Guidelines are unconsti-
tutional because they require a sentencing judge to find, by a prepon-
derance of the evidence, facts that are determinative of the
defendant’s sentence. Her argument is foreclosed by our decision in
United States v. Kinter, 235 F.3d 192, 199-201 (4th Cir.), cert.
denied, 121 S. Ct. 1393 (2001).

   Friend also challenges the district court’s application of the Sen-
tencing Guidelines. In general, this court reviews a district court’s
                       UNITED STATES v. FRIEND                         3
factual findings for clear error and its application of the guidelines de
novo. United States v. Daughtrey, 874 F.2d 213, 217 (4th Cir. 1989).
A careful review of the record reveals no error.

   Accordingly, we affirm Friend’s’s conviction and sentence. We
dispense with oral argument because the facts and legal contentions
are adequately presented in the materials before the court and argu-
ment would not aid the decisional process.

                                                            AFFIRMED